Citation Nr: 0710149	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-35 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right toe 
condition.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York which denied the veteran's claim of 
service connection for right toe condition.  The RO also 
continued to deny the reopening of the previously denied 
claim for service connection for a back disorder.  

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The evidence does not contain a competent medical opinion 
that tends to link the veteran's complaints of right great 
toe pain and limited motion to the veteran's period of active 
military service.

3.  In a decision dated October 1969, the RO denied service 
connection for a back disorder.  He was properly notified and 
did not file an appeal, and that decision became final.

4.  Evidence received since the October 1969 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A right great toe disability, manifested by pain and 
limited motion, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

2.  The October 1969 rating action is final; however, new and 
material evidence has been submitted and the claim of 
entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, the 
veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his 
service connection claims by correspondence dated in 
September 2003.  This letter included notice of the kind of 
evidence necessary to reopen his previously denied back claim 
based upon the submission of new and material evidence.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Specifically, VA has associated with 
the claims folder the veteran's service medical records, VA 
and private medical evidence.  With regard the right toe 
claim, the veteran has not identified any additional evidence 
pertinent to his claims, not already of record and there are 
no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  The Board notes that because of the 
decisions in this case, any failure of VA to notify the 
veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  

The Board notes that because the claim to reopen the issue of 
service connection for a back disorder is being granted in 
full, the notification and duty to assist provisions of the 
VCAA are deemed to have been fully satisfied with respect to 
this issue.

Service connection - laws and regulations

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service. 38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005).  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303.  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The occurrence of an injury in service alone is not enough to 
grant service connection; there must be a disability 
resulting from that injury.  VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  "Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).

Factual background and analysis

In this case, the veteran seeks service connection for a 
right great toe condition.  His current complaint involves 
pain and limited motion in his right toe at the joint due to 
a fracture that he sustained during military service.  

The February 1966 enlistment physical examination report 
reflects no abnormalities of the feet.  The veteran indicated 
problems with swollen and painful joints but did not indicate 
having foot trouble on the February 1966 report of medical 
history.  In June 1966, the veteran fractured his right great 
toe, was placed in a cast and issued crutches.  In July 1966, 
the cast was removed and x-rays revealed a healing fracture 
in the right great toe.  The May 1969 separation physical 
examination report revealed notation of the fractured right 
great toe with no complications or sequelae.  There were no 
clinical abnormalities related to the feet.  The veteran 
indicated no foot trouble on the May 1969 report of medical 
history.  

Post-service medical records are negative for any right great 
toe pathology.  The veteran underwent VA general medical 
examination in September 1969; however, he was unable to keep 
his scheduled appointment for an orthopedic examination.  

The veteran has not indicated that he received any medical 
treatment for the right great toe and there is no evidence of 
any disability related to the right great toe other than his 
complaints of pain and limited motion.  There are no clinical 
findings or diagnosis related to these complaints.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

In the present case, the veteran avers that he sustained 
chronic right great toe problems as a result of a toe 
fracture in service.  However, service medical records do not 
reflect any subsequent findings after the July 1966 entry, 
which indicated that the toe fracture was healed.  There are 
is no medical opinion relating any present right great toe 
problems to service.  

As a reminder, the evidence must demonstrate that there 
exists medical evidence of a nexus between the claimed in-
service injury, and in the veteran's case, the current right 
toe disability.  As noted above, the evidence does not 
contain the requisite nexus opinion.  In fact, the medical 
evidence of record contains no diagnosis of the veteran's 
complaints of pain and limited motion in the right toe.

While the Board does not dispute that the veteran may 
experience pain in the right great toe joint, there is no 
objective clinical confirmation that the veteran suffers from 
an actual disability.  Sanchez-Benitez v. West, supra.  In 
addition, there is no post-service medical evidence of toe 
pain following the veteran's separation from active duty 
service in 1969.  

Further, the Board is aware of the veteran's contention that 
the current right toe pain and limited motion are related to 
an incident in service; however, as a lay person, the 
veteran's statements, alone, are insufficient and cannot be 
considered as a basis for establishing the medical etiology 
of the disability.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine and finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection, and as such, that doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

New and material evidence - laws and regulations

In October 1969, the RO denied the claim of service 
connection for a back disorder.  The RO denied this claim 
because the veteran failed to report to a scheduled VA 
examination.  The veteran did not file a notice of 
disagreement concerning this action, and it became final.  As 
such, the October 1969 rating action is the last, prior final 
decision.  

In July 2003, the veteran requested that his claim for 
service connection for a back disorder be reopened.  The RO 
in its January 2004 rating action continued the denial of the 
previously denied claim.  The veteran timely perfected his 
appeal of the January 2004 RO decision.  

In the first instance, the Board must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2005).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the 'presumption of credibility' doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), 
and continues to be binding precedent).  

The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
May 2001.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Factual background and analysis

Evidence of record at the time of the October 1969 RO 
decision included the veteran's service medical records and 
September 1969 VA general medical examination report .  

The veteran's enlistment physical examination in February 
1966 revealed no spine or other musculoskeletal 
abnormalities.  Service medical records contain numerous 
entries recording complaints of back pain dated from March 
1967 to December 1969.  These records reflect treatment for 
sciatic low back pain with complaints of radiation into the 
right leg to the knee, diagnosed in December 1967 as probable 
herniated nucleus pulposis at L5-S1.  Specifically, in the 
December 1967 orthopedic consultation report, the examiner 
noted that the veteran's back problems were not acute, but 
did not recommend hospitalization at that time.  The veteran 
was placed on a limited duty profile.  A December 1967 X-ray 
of the lumbar spine showed no significant abnormalities.  
Also, in February 1968, the veteran started a new job in 
laundry service and was given a temporary L3 physical 
profile.  He requested another job which required no heavy 
lifting and was transferred for neurosurgical service.  

In a February 1969 letter from a service neurosurgeon, it was 
noted that the veteran had a two-year history of low back 
trouble.  He was given n L3 profile due to his back 
difficulty and was restricted from crawling, running, 
jumping, prolonged standing, and lifting.  His military 
occupational specialty (MOS) required him to lift and carry 
weight, however, the neurosurgeon recommended changing his 
MOS to conform to his physical restrictions.  His separation 
physical examination in May 1969 showed painful joints, 
lameness, and joint deformity referable to lumbosacral strain 
that was noted to have been treated adequately with no 
sequelae.  

Post-service, the veteran underwent VA examination in 
September 1969.  An orthopedic consultation was ordered for 
back pathology, however, the veteran was unable to keep his 
appointment for this examination.  

On the basis of the service medical records and his failure 
to report to the VA orthopedic examination, the claim was 
denied in October 1969.  The decision was not appealed by the 
veteran and is final.

The evidence received since that decision includes an April 
2003 letter from the veteran's treating health care provider 
who indicated treatment for the veteran's back problems from 
1991 to 1997.  Also, the RO received a September 2003 
statement from the veteran regarding post-service treatment 
for his back disorder.  He indicated that his back problems 
continued after his military service and that he received 
treatment for this condition from two doctors who have since 
retired.  He indicated current treatment from another 
physician and a physical therapist for continued back 
problems which stem from his military service.  

In this regard, the Board finds that there are outstanding 
treatment records that are potentially relevant to the 
veteran's back claim.  The veteran's statements of a 
continuity of back problems since service that required 
medical attention, as well as the evidence of outstanding 
medical records related to the veteran's back condition are 
not cumulative and redundant of previously considered 
records, and relate to an unestablished fact necessary to 
substantiate the claim; it raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a back disorder.  

Accordingly, a basis to reopen the claim of service 
connection for this claim has been presented.  The claim is 
therefore reopened for a de novo review on the merits.


ORDER

Entitlement to service connection for a right great toe 
disorder is denied. 

New and material has been received to reopen the claim for 
service connection for a back disorder; to this limited 
extent, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In this case, the veteran contends that he has a back 
disorder as a result of active service.  He claims that he 
sustained a back injury during active duty service while 
working in a supply department, delivering kits and parts to 
the flight line for servicing aircraft.  His service medical 
records reflect several entries for complaints of radiating 
low back pain and a diagnosis of herniated nucleus pulposis.  
He was placed on a profile with physical restrictions and was 
recommended for a change in his MOS because of his back 
problems.  

Based upon the foregoing, the Board finds additional 
development is required to include obtaining outstanding 
treatment records, as well as, a medical opinion as to 
etiology of the veteran's claimed back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran 
and request that he identify the names, 
addresses, and dates of treatment of 
all medical care providers, VA or non-
VA, which have treated him for his back 
disorder since discharge from service.  
After the veteran has signed the 
appropriate releases, those materials 
not currently of record should be 
obtained and associated with the claims 
folder.  Of particular interest are the 
records from the private medical doctor 
who indicated treatment for the 
veteran's back problems from 1991 to 
1997.  All attempts to procure these 
records should be documented in the 
file.  If the RO cannot obtain these 
records, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order that they are 
provided the opportunity to obtain and 
submit the records for VA review. 

3.  The veteran should be afforded VA 
orthopedic examination in order to 
determine the etiology of the current back 
disability.  All indicated tests and 
studies are to be performed.  All medical 
findings are to be reported in detail.  
The claims folder and a copy of the Remand 
must be made available to the physician 
for review, and a notation to the effect 
that this record review took place should 
be included in the examiner's report.

Following examination of the veteran and 
review of the record, the physician is to 
offer a medical opinion as to the etiology 
of the veteran's back disability.  If the 
etiology cannot be determined, the 
physician should note such in the 
examination report.  Specifically, the 
physician should state whether it is as 
least as likely as not that the left 
shoulder disability is related to the 
veteran's military service.  A complete 
rationale for any opinion rendered must be 
included in the report.

4.  The veteran must receive adequate 
notice of the date and location of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  The RO must review the claims file and 
ensure that there has been full compliance 
with all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2006), and that all 
requested development has been completed 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


